ELECTRODE BINDER RESIN COMPOSITION, ELECTRODE MIX PASTE, AND ELECTRODE

Primary Examiner: Gary Harris                 Art Unit: 1727       April 29, 2022
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.         The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
2.         Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
3.         The information disclosure statements (IDS) submitted on 04/02/2021, 09/10/2021 & 04/06/2022 were considered by the examiner.
Election/Restrictions
4.	Claims 2, 6, 8, 10-13 & 15-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 04/06/2022.  Applicant argues the structure is now significant over the prior art CN 106129415 which is acknowledged.  However, independent claims 1, 2 & 10 are still considered distinguished based on:

The species are independent or distinct because each of the species is chemically distinct from one another. In addition, these species are not obvious variants of each other based on the current record.
 	Further:

The inventions have acquired a separate status in the art in view of their different classification.
The inventions have acquired a separate status in the art due to their recognized divergent subject matter.
The inventions require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries).

 	Accordingly, the restriction requirement is made FINAL.
 	Claims 1, 4-5, 7, 9 & 14 are examined as follows:

Claim Rejections – 35 USC § 102/35 USC § 103
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

7. 	Claims 1, 4-5, 7 & 9 are rejected under pre-AIA  35 U.S.C. 102 (a)(1) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over OKA et al. US 2016/0137787.


	As to Claim 1, OKA discloses an electrode binder resin composition (polyimide precursor and polyimide), comprising a polyamic acid [0010, 0082].
A water-soluble polymer other than the polyamic acid, and a solvent comprising water [0096].  Wherein the polyamic acid consists of a repeating unit represented by following chemical formula (I): 
    PNG
    media_image1.png
    169
    606
    media_image1.png
    Greyscale
 
See [0034-0035] formula 1.
 	Wherein A is one or more groups selected from the group consisting of a tetravalent group obtainable by removing carboxyl groups from a fluorine-free aromatic tetracarboxylic acid [0035].  A tetravalent group obtainable by removing carboxyl groups from an aliphatic tetracarboxylic acid [0004, 0007, 0030, 0039].
 	And B is one or more groups selected from the group consisting of a divalent group obtainable by removing amino groups from a fluorine-free aromatic diamine (see abstract, [0068-0073]).  A divalent group obtainable by removing amino groups from an aliphatic diamine (see for instance Claim 1).
In the event it is shown that the OKA structure is different from applicant, it would be obvious to modify the structure of OKA as prior art structures do not have to be true homologs or isomers to render structurally similar compounds prima facie obvious. In re Payne, 606 F.2d 303, 203 USPQ 245 (See MPEP 2144.09).

 	As to Claim 4, OKA discloses the electrode binder resin composition according to claim 1, wherein the polyamic acid consists of a repeating unit represented by following chemical formula (II). 
    PNG
    media_image2.png
    243
    594
    media_image2.png
    Greyscale

See [0034-0035] formula 1.
 	Wherein, in chemical formula (II), A is one or more groups selected from the group consisting of a tetravalent group obtainable by removing carboxyl groups from a fluorine-free aromatic tetracarboxylic acid [0035], 
 	A tetravalent group obtainable by removing carboxyl groups from an aliphatic tetracarboxylic acid, and a tetravalent group obtainable by removing carboxyl groups from a fluorine-containing aromatic tetracarboxylic acid [0004, 0007, 0030, 0039].
And B is one or more groups selected from the group consisting of a divalent group obtainable by removing amino groups from a fluorine-free aromatic diamine (see abstract, [0068-0073]).  
 	Having a solubility of 0.1 g/L or more in water at 25 °C (see Tables 1-6), a divalent group inherently obtainable by removing (intended use) amino groups from an aliphatic diamine having a molecular weight of 500 or less [0099-0100, 0110].
And a divalent group obtainable by removing amino groups from a fluorine-containing aromatic diamine (see for instance Claim 1).  The intended use is noted however, OKA is capable of having the divalent group obtainable by removing the amino groups from a fluorine-containing aromatic diamine.  See MPEP 2111.02.
In the event it is shown that the OKA structure is different from applicant, it would be obvious to modify the structure of OKA as prior art structures do not have to be true homologs or isomers to render structurally similar compounds prima facie obvious. In re Payne, 606 F.2d 303, 203 USPQ 245 (See MPEP 2144.09).

 	As to Claim 5, OKA discloses the electrode binder resin composition according to claim 1, wherein the polyamic acid consists of a repeating unit represented by a following chemical formula (III).  
-4-Application No.: 17/057,464Filing Date:April 2, 2021 
    PNG
    media_image3.png
    200
    363
    media_image3.png
    Greyscale
 
See {0034-0035 formula 1.
Wherein, in chemical formula (III), A is a tetravalent group obtainable by removing carboxyl groups from an aromatic tetracarboxylic acid [0004, 0007, 0030, 0039].
 	And comprises at least any one of tetravalent groups represented by following chemical formulas (III-2); and B is a divalent group having 1 to 4 aromatic rings. 
    PNG
    media_image4.png
    108
    360
    media_image4.png
    Greyscale
chemical formula (III-2)
See for instance [0037].
In the event it is shown that the OKA structure is different from applicant, it would be obvious to modify the structure of OKA as prior art structures do not have to be true homologs or isomers to render structurally similar compounds prima facie obvious. In re Payne, 606 F.2d 303, 203 USPQ 245 (See MPEP 2144.09).
 	As to Claim 7, OKA discloses the electrode binder resin composition according to claim 1, wherein the water-soluble polymer is selected from the group consisting of, polyalkylene glycol [0094].
In the event it is shown that the OKA structure is different from applicant, it would be obvious to modify the structure of OKA as prior art structures do not have to be true homologs or isomers to render structurally similar compounds prima facie obvious. In re Payne, 606 F.2d 303, 203 USPQ 245 (See MPEP 2144.09).

 	As to Claim 9, OKA discloses the electrode binder resin composition according to claim 1, wherein the mass ratio of the polyamic acid to the water-soluble polymer (polyamic acid: water-soluble polymer) is inherently in a range of 10:90 to 90:10 [0085,0090].  
In the event it is shown that the OKA ratios are different from applicant, it would be obvious to modify the structure of OKA as prior art structures do not have to be true homologs or isomers to render structurally similar compounds prima facie obvious. In re Payne, 606 F.2d 303, 203 USPQ 245 (See MPEP 2144.09).

Allowable Subject Matter
8.	Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 	Claim 14 requires the method for producing an electrode, comprising applying an electrode mixture paste comprising the electrode binder resin composition according to claim 1 and an electrode active material to a current collector, and then heat-treating the electrode mixture paste at 200 °C or lower to remove the solvent and perform imidization reaction of the polyamic acid.  
 	Although OKA discloses heat treatment OKA does not disclose the electrode as described in Claim 14 and provides sufficient specificity to the independent claim.

9.	Figures, Paragraph, Column and line numbers are provided for convenience.  However, the entire reference should be considered.

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gary Harris whose telephone number is (571)272-6508.  The examiner can normally be reached on Mon-Sat. 5:30AM-8PM EST (flex).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GARY D HARRIS/Primary Examiner, Art Unit 1727